1061 Cliff Dawson Road Toll Free Watkinsville, Georgia 30677 Tel (706) 583 5144 Fax (706) 353 9832 April 29, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File Nos. 811-21317; 333-103714 Ladies and Gentleman: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting, Proxy Statement and form of Proxy, to be furnished to shareholders of the Stadion Managed Portfolio and the Stadion Core Advantage Portfolio, each a series of Stadion Investment Trust, in connection with a Special Meeting of Shareholders scheduled to be held on June 23, 2011. If you have any questions or comments concerning the enclosed, please telephone the undersigned at (513) 587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
